Citation Nr: 0509939	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  99-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to June 
1943.  He died in January 1998, and the appellant is his 
widow.

This case originally came before the Board of Veterans' 
Appeals (Board) in November 2000, on appeal from a July 1998 
decision by the RO.  At that time, the Board remanded the 
case to the RO for further development.  The RO took further 
action on the matter, and the case was returned to the Board 
in August 2002.

In September 2002, the Board ordered additional, internal 
development of the appellant's claim.  Additional evidence 
was obtained; however, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, and because the Board 
also determined that further development was necessary for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), the Board again remanded the claim to the RO in July 
2003.  The RO took further action on the claim, and the case 
was returned to the Board in February 2005.


FINDINGS OF FACT

1.  The veteran died in January 1998; the immediate cause of 
his death was myocardial ischemia due to or as a consequence 
of respiratory failure, due to or as a consequence of chronic 
obstructive pulmonary disease (COPD).

2.  At the time of the veteran's death, his only service-
connected disability was a conversion reaction, evaluated as 
zero percent (noncompensably) disabling.

3.  No competent evidence has been presented to link the 
fatal disease process to the veteran's service-connected 
disability, to his period of active military service, or to 
the one-year period following his discharge from service.


CONCLUSION OF LAW

The veteran's death cannot be attributed to service.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Merits of the Appellant's Claim

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She maintains, 
in essence, that he developed COPD during his period of 
active military service, and that the condition caused or 
contributed to his death.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year of 
a veteran's discharge from service, the condition may be 
service connected on a presumptive basis.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. § 3.309(a) (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  A service-connected 
disability is considered the "principal" (primary) cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2004).  A "contributory" cause of death is 
inherently one not related to the principal cause.  Id. 
§ 3.312(c).  A contributory cause must be causally connected 
to the death and must have "contributed substantially or 
materially" to death, "combined to cause death", or "aided 
or lent assistance to the production of death."  Id.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran's death certificate shows 
that he died in January 1998, and that the immediate cause of 
his death was myocardial ischemia due to or as a consequence 
of respiratory failure, due to or as a consequence of COPD.  
At the time of his death, his only service-connected 
disability was a conversion reaction, evaluated as zero 
percent (noncompensably) disabling.  His service medical 
records do not show that he was ever diagnosed with a 
respiratory or cardiovascular disorder during service.  Nor 
does any of the available medical evidence suggest that a 
cardiovascular disorder was manifested to a degree of 10 
percent or more within one year of a veteran's discharge from 
service, or that his service-connected conversion reaction 
played a role in his death.  In short, the record contains 
nothing in the way of competent evidence to link the fatal 
disease process to the veteran's period of active military 
service.  Indeed, a VA physician reviewed the veteran's 
claims file in January 2003 and specifically opined that it 
appeared "unlikely" that the veteran's COPD originated in 
or was caused by his military service.  That opinion is 
uncontradicted.  Accordingly, as the weight of the evidence 
is against the appellant's claim, her appeal must be denied.

II.  The VCAA

On November 9, 2000, the President signed the VCAA into law.  
This law imposes obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the appellant 
VCAA notice letters in October 2001 and February 2004 
informing her of the information and evidence necessary to 
substantiate her claim that the veteran's death was service 
connected.  The RO also supplied her with a statement of the 
case (SOC) and supplemental SOC's (SSOC's) containing the 
text of 38 C.F.R. § 3.312.  With regard to elements (2) and 
(3), the Board notes that the RO's October 2001 and February 
2004 letters explained that VA would make reasonable efforts 
to help her get evidence necessary to support her claim, but 
that she was responsible for providing appropriate releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  
Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter specifically asked the 
appellant to provide VA "with any evidence and/or 
information you may have pertaining to your appeal".

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

The Board also acknowledges that the SOC, SSOC, and VCAA 
notice letters were sent to the appellant after the RO's July 
1998 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision was already 
decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, 18 Vet. App. at 120, that where, 
as here, the Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's death certificate has been 
obtained, as well as records of his VA treatment and terminal 
hospitalization, and a medical opinion has been procured as 
to the relationship between his death and his military 
service.  The appellant has not identified any additional 
evidence that needs to be obtained, or provided releases for 
the procurement of private records.  Indeed, she indicated in 
a February 2005 statement that she had no additional evidence 
to submit.  No further development action is required.


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


